IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-137-CR


LESLIE WAYNE ROHAN,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 91-078, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING

 


PER CURIAM

	This is an appeal from a conviction for sexual assault.  Punishment was assessed
at confinement for 10 years and a $10,000 fine, probated.
	Both parties have filed a joint motion to withdraw the appeal.  No decision of this
Court has been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App.
P. Ann. 59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Joint Motion
Filed:  May 20, 1992
[Do Not Publish]







May 20, 1992




Ms. Linda Icenhauer-Ramirez
Icenhauer-Ramirez & Hubner, P.C.
1103 Nueces
Austin, Texas  78701

Honorable Charles R. Kimbrough
Criminal District Attorney
Caldwell County Courthouse
P. O. Box 869
Lockhart, Texas  78644

					Re:	No. 3-92-137-CR--Leslie Wayne Rohan v.
The State of Texas  (t/c no. 91-078)

Counsel:

In accordance with Rule 91, Texas Rules of Appellate Procedure, enclosed is a copy of the
opinion and judgment handed down by this Court on this date in the above cause.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						W. KENNETH LAW, CLERK


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Robert T. Pfeuffer, District Judge
	Mrs. Emma Jean Schulle, District Clerk

 TRIAL COURT NO. 91-078

THE STATE OF TEXAS.

TO THE 22nd DISTRICT COURT of CALDWELL COUNTY - GREETINGS:

	Before our COURT OF APPEALS, on the 20th of May A.D. 1992, the cause upon appeal to
revise or reverse your Judgment between

					LESLIE WAYNE ROHAN, Appellant,
No. 3-92-137-CR				vs.     
					THE STATE OF TEXAS, Appellee,

was determined; and therein our said COURT OF APPEALS made its orders in these words:

THIS CAUSE came on to be heard on the written motion of both parties to dismiss the appeal and the
same being considered, because it is the opinion of this Court that the same should be granted:  it is
ORDERED, ADJUDGED and DECREED by the Court that both parties be allowed to withdraw notice
of appeal and that the appeal be dismissed; that the appellant pay all costs in this behalf expended; and
that this decision be certified below for observance.

	WHEREFORE, We command you to observe the order of said COURT OF APPEALS in this
behalf and in all things have it duly recognized, obeyed and executed.
 
					WITNESS the HONORABLE JIMMY CARROLL, Chief Justice
of our said COURT OF APPEALS for the Third District of Texas,
with the seal thereof annexed, at the City of Austin, this the 20th
day of May A.D. 1992.

					W. KENNETH LAW, CLERK



					by:   , Deputy
					      Barbara E. Chapman







May 20, 1992




Mrs. Emma Jean Schulle
District Clerk
Caldwell County
P. O. Box 749
Lockhart, Texas  78644

					Re:	No. 3-92-137-CR--Leslie Wayne Rohan v. State of
Texas
						(t/c no. 91-078)

Dear Mrs. Schulle:

Enclosed, with reference to the above cause, is the mandate of this Court.  Please acknowledge
your receipt of same by returning the enclosed card to this office, appropriately completed.

Your cooperation in this regard is appreciated.

						Very truly yours,

						W. KENNETH LAW, CLERK


						by
							Barbara E. Chapman, Deputy

Enclosures to Clerk

xc:	Ms. Linda Icenhauer-Ramirez
	Honorable Charles R. Kimbrough, Criminal District Attorney